DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 12/29/21 is acknowledged. The traversal is on the ground(s) that a serious search burden is not established and that that the office action has not shown how the inventions of groups I & II are mutually exclusive. This is not found persuasive because the process step limitations “separating the first chiplet and the second chiplet from the substrate; aligning the first chiplet and the second chiplet such that the first surface of the first chiplet faces the first surface of the second chiplet; and bonding the first chiplet to the second chiplet, as aligned, to form at least a first portion of a vertical stack of a multi-chip integrated circuit, the first chiplet and the second chiplet being component levels in the vertical stack.” (lines 9-14 of claim 1 (group I)) are not present in claims 14-20. Similarly, the process step limitations discussed in lines 2-12 of claim 14 and lines 2-13 of claim 16 (group II) are not present in claims 1-13 (group I). Therefore, the two invention groups do not overlap in scope and have mutually exclusive limitations. 
The two inventions listed are independent and distinct and there would be a serious search and examination burden if restriction were not required in view of the following: (a) the inventions have acquired a separate status in the art in view of their different classification; and (b) the inventions require a different field of search (for 
As such, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Publication (10-29-0107496) with KIM et al. (US PUB. 2021/0066171) provided as translation.
Regarding claim 1, KIM teaches a method for fabricating a semiconductor device, the method comprising: 
forming a plurality of chiplets  on a substrate (e.g. WAF1 or WAF2, see Fig. 1), each chiplet of the plurality of chiplets (DIE 1 and/or DIE2) having a first surface on a first side of the chiplet and a second surface on a second side of the chiplet, a first chiplet (one of the DIE1 or DIE2) and a second chiplet (the other of DIE1 or DIE2) being 
separating the first chiplet and the second chiplet from the substrate (it is understood that the two chiplets are separated/removed from the WAF1/WAF2, see Fig. 1-3); 
aligning the first chiplet DIE1 and the second chiplet DIE2 such that the first surface of the first chiplet faces the first surface of the second chiplet (see Fig. 2-3); and 
bonding the first chiplet to the second chiplet (see DIE1 and DIE2 bonded via pads in Fig. 2-3), as aligned, to form at least a first portion of a vertical stack of a multi-chip integrated circuit, the first chiplet and the second chiplet being component levels in the vertical stack (note the first and second chiplets (DIE1 & DIE2 aligned in Fig. 2-3 and respective text).  
Regarding claim 2, KIM teaches the method of claim 1, wherein the second surfaces of the plurality of chiplets face the substrate (e.g. see SUB in Fig. 19).  
Regarding claim 3, KIM teaches the method of claim 1, wherein a particular semiconductor structure of the first chiplet is a first conductive via (note vertical signal 
Regarding claim 4, KIM teaches the method of claim 3, wherein the metallization layer of the first chiplet is at a same metallization level as the metallization layer of the second chiplet (Fig. 2-3 and Fig. 18-19).  
Regarding claim 13, KIM teaches the method of claim 1, wherein at least two chiplets of the plurality of chiplets include a layer of field effect transistors and a metal layer positioned above the layer of field effect transistors (Fig. 2-3 and Fig. 18-19).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894